Title: To James Madison from Thomas B. Johnson, 20 September 1813 (Abstract)
From: Johnson, Thomas B.
To: Madison, James


20 September 1813, New Orleans. “I take the liberty of enclosing a letter to you from Mr. Fulwar Skipwith & an Extract of a letter from Governor Claiborne to Mr. Munroe on a subject of deep interest to my happiness & I may add, also, importance to my health. These Gentlemen speak so fully my wishes & so favorably of my conduct that I will not intrude upon you any further developement of either, beyond an assurance, that should the considerations urged by my friends prevail on you to extend your patronage to me in ‘another climate than this which has proven so injurious to my health,’ I shall owe to it the prospect of prolonged life, ameliorated health & further usefulness. At a distance from the seat of government vacancies occur of which I am unavoidably ignorant & of course excluded opportunity of preferring a claim to. May I, thus situated, presume so far upon your Excellency’s recollection of me, as to intreat you to bear in mind my desire of removal from Louisiana ‘to a more northern climate,’ whenever an Office in the States or Consulate in Europe, such as I may aspire to, shall require filling?”
